[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT
This action, by writ, summons and complaint, alleging a breach of contract, as on file, came to this court on the first Tuesday of May, 1987 and, thereafter by Counterclaim alleging statutory violations and unfair trade practices, came thence to a trial date of April 17, 1990, at which time judgment was entered for Defendants on Plaintiff's Complaint and a default as against Plaintiff on Defendants' Counterclaims, and thence to the present time when the Defendants appeared to prosecute their Counterclaims.
The court, having heard the evidence, finds the following:
1. The Defendants are entitled to judgment on their Counterclaims regarding the violation of the Connecticut Truth and Lending Act, Conn. Gen. Stat. Section 36-393, et seq. and for the violation of the Federal Truth and Lending Act, Title 15, United States Code Section 1601, et seq., and an award of statutory damages in the amount of $1,000.00 as to each act, thus a total statutory damages award of $2,000.00.
2. The plaintiff has violated, by its violation of the Connecticut Home Solicitation Sales Act, Conn. Gen. Stat. Section 42a-134, et seq., as well as Conn. Gen. Stat. Sections 47-5 and 47-5a, as well as by their actions as evidenced by the testimony of Defendants, the Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. Section 42-110b, et seq. and accordingly Defendants are entitled to the following:
a. Compensatory damages in the amount of $4,968.83.
b. Punitive damages in the amount of $9,937.66.
c. Attorney's fees in the amount of $11,025.00.
d. Further, pursuant to a bill of costs submitted by the Defendant, the court awards costs to said Defendants in the amount of $209.00.
WHEREUPON, a judgment is hereby entered for the Defendants on their Counterclaims in such amounts as are explicitly stated herein.
POTTER, JUDGE CT Page 1692